Citation Nr: 9906773	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  94-20 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for herniated nucleus pulposus at C4-5 with degenerative 
changes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1980 to May 1983, 
and from November 1990 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1992 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which granted service connection for herniated nucleus 
pulposus at C4-5 with degenerative changes and assigned a 10 
percent disability rating.

This matter was previously before the Board in June 1997, at 
which time it was remanded for additional development.  It 
has now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board has 
determined that the RO substantially complied with the 
directives of the June 1997 remand.  Accordingly, a new 
remand is not required.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

At the time of the June 1997 remand, the Board noted that the 
veteran had submitted a Notice of Disagreement to a March 
1993 rating decision that granted service connection for a 
right knee disorder, and assigned a noncompensable (zero 
percent) disability rating.  Although the RO subsequently 
granted a 20 percent disability rating, the Board noted that 
the RO never issued a Statement of the Case on the matter, 
and the Board referred the matter to the RO for appropriate 
action.  

However, a review of the claims folder does not show that any 
action was taken on this matter.  The Board notes that the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that on a claim 
for an increased rating, the appellant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  



The Court further held that, where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Accordingly, the Board again 
refers this matter to the RO for appropriate action.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran's 
cervical spine disorder is manifest by more than slight, if 
any, limitation of motion.

2.  The medical evidence on file has consistently shown that 
the veteran's cervical spine disorder is manifest by 
intermittent episodes of pain.  Additionally, in June 1998 
the veteran reported that for the past year he has 
experienced episodes of his arm going "limp" approximately 
once or twice a month.  During these episodes, the veteran 
has no control of his left upper extremity.  The veteran 
reported that these episodes last from 20 to 45 minutes, at 
which point full control of his left upper extremity is 
restored.


CONCLUSION OF LAW

The criteria for an increased disability rating of 20 percent 
for herniated nucleus pulposus at C4-5 with degenerative 
changes have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5290 and 5293 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40. Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint. Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  



However, in Fenderson v. West, No. 96-947 (U.S. Vet. 
App. January. 20, 1999), the Court held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings. 

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Under Diagnostic Code 5287 a 30 percent evaluation may be 
assigned for favorable ankylosis of the cervical spine.  A 40 
percent evaluation may be assigned for unfavorable ankylosis 
of the cervical spine.  As the medical evidence does not show 
that the veteran has ankylosis of his cervical spine, this 
Diagnostic Code is not for application in the instant case.

Under Diagnostic Code 5290 a 10 percent evaluation may be 
assigned for slight limitation of motion of the cervical 
spine, 20 percent when moderate, and 30 percent when severe.

Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome.  Intervertebral disc syndrome 
is assigned a noncompensable rating when it postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
Moderate symptoms with recurring attacks of pain are assigned 
a 20 percent evaluation.  Severe symptoms, with recurring 
attacks and intermittent relief are assigned a 40 percent 
evaluation.  

Pronounced symptoms, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief are assigned a 60 percent 
evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

The veteran's service medical records show that he was 
treated for complaints of headaches in January and February 
1991.  In March 1991, he was treated for back strain.  On a 
May 1991 examination, the veteran's musculoskeletal system to 
include the spine was clinically evaluated as normal.

On an August 1991 VA Form 21-526, Veteran's Application for 
Compensation or Pension, the veteran reported that he 
sustained a neck injury in January 1991.

Medical records were obtained from the VA Medical Center 
(VAMC) in Houston, Texas, which covered the period from June 
to August 1991.  These records show that the veteran sought 
treatment for neck pain in June 1991, among other things.  X-
rays of the cervical spine taken at that time showed 
straightening of the normal lordotic curve.  Additionally, 
minimal osteophytes were noted on C3, C4, and C5.  

No fracture or subluxation or blastic or lytic lesion was 
identified.  Overall diagnostic impression was of minimal 
degenerative changes and straightening of the lordotic curve.  
A myelogram and computerized tomography (CT) scan of the 
cervical spine were subsequently conducted in August 1991.  
The diagnostic impression from the CT scan was C4-5 disc 
herniation on the left.  The diagnostic impression from the 
cervical myelogram was of very minimal nerve root sleeve 
deformity of the C-6 root on the right.  Further, left side 
nerve conduction studies performed in August 1991 resulted in 
a diagnostic impression of probable mild multi-level cervical 
irritative root lesions with predominant involvement of the 
left C5-6 ventral roots.  

A less likely diagnosis that could not be excluded due to the 
limited cervical paraspinal involvement and evidence of 
diffuse muscle irritability in the left arm was that of a 
brachial plexus lesion.  A physical examination conducted 
that same month resulted in a diagnosis of left C5 
radiculopathy.  It was noted that at time the veteran 
reported that he sustained a secondary neck extension and 
flexion injury in March 1991 following a motor vehicle 
accident.  As a result he had neck and back pain, and they 
had all resolved except for some episodic neck pain which 
radiated down his arm to his elbow and rarely into his 
fingers.  It was also noted that the veteran had received a 
neurological consult where options were discussed, and the 
veteran decided not to seek surgery at that time.

The veteran underwent a VA general medical examination and an 
orthopedic consultation in December 1991.  

On the December 1991 VA general medical examination, it was 
noted that the veteran was being evaluated for herniated 
nucleus pulposus, C4-5, among other things.  The examiner 
found on review of the veteran's systems that he was 
essentially within normal limits except for his back and neck 
problem.  With respect to the veteran's neck, the examiner 
found that it was supple.

On the December 1991 VA orthopedic consultation, the veteran 
reported that he experienced neck pain which radiated into 
the left shoulder and the left deltoid area.  He experienced 
an occasional tingling in the medial aspect of the upper arm 
as well.  However, he had noticed no weakness.  Further, the 
veteran reported that the pain was not daily, but was 
aggravated many times by lifting or heavy labor using the 
left arm.  It was noted that he was currently gainfully 
employed as a construction worker, and that he had noticed 
that occasionally work would cause him pain.  

It was also noted that the veteran took Indocin and Robaxin 
which had been quite successful in alleviating the pain.  The 
examiner also summarized the results of the August 1991 
cervical spine studies.  On physical examination, the 
examiner found that motor examination showed normal tone and 
bulk.  There were a few vesiculations noted on percussion of 
the left biceps muscles; otherwise, tone and bulk were 
normal.  On power testing, the veteran had grade 4+/5 for the 
left deltoid and left biceps.  Otherwise, all muscle groups 
tested were 5/5 in both extremities.  

Reflexes were grade 2/4 over biceps, triceps, 
brachioradialis, knee, and ankle and symmetrical bilaterally.  
Gait was normal.  Sensory examination was intact to pinprick, 
temperature, and light touch in all extremities.  Range of 
motion of the cervical spine was normal.  Also, it was noted 
that the veteran could easily touch his chin to his chest.  
Based on the foregoing, the examiner's diagnostic impression 
was that the veteran had left C5-6 radiculopathy with motor 
abnormalities and radiating pain as detailed above.  
Moreover, the examiner opined that the veteran seemed to be 
slowly improving with conservative therapy, and noted the 
fact that he was on medication.

Also on file is an orthopedic examination report from the 
Houston VAMC, dated in February 1992.  The veteran reported 
his history of an in-service motor vehicle accident.  He 
reported that he had moderate sharp pain in his neck with 
radiation to the left scapula at that time, along with 
associated left upper extremity weakness.  The veteran also 
reported that he had further neurological evaluation, 
including a myelogram, that was unremarkable, but stated that 
the MRI showed an "inflammation at C4-5."  

Additionally, the veteran reported that surgery on his neck 
was recommended, and that he was unsure if the term 
"inflamed" or herniation of the disc at C4-5 was his 
diagnosis.  He reported that the pain was essentially 
unchanged in intensity and duration since initial onset.  It 
was also noted that the veteran was unemployed, but would 
start construction work in February 1992.  The veteran 
reported that the symptoms did not significantly affect his 
activities of daily living.  On physical examination, the 
examiner found that the cervical spine showed mild tenderness 
to palpation over the left side of the neck at about C4-6.  
There was no atrophy of the neck muscles or shoulder girdle 
itself.  

The examiner found the veteran to have 5/5 motor strength of 
the left upper extremity and 1+ biceps tendon reflex which 
was symmetric with the right upper extremity.  Range of 
motion was as follows: 70 degrees of flexion, 45 degrees of 
extension, and 80 degrees of lateral side bending.  There 
were no spasms appreciated.  Also, the examiner noted that 
review of the cervical spine X-rays was unremarkable.  Based 
on the foregoing, the examiner's diagnostic impression was of 
herniated nucleus pulposus at C4-5 by history; however, 
cervical spine strain was probable.

In a July 1992 rating decision, the RO granted service 
connection for herniated nucleus pulposus at C4-5 as the 
medical evidence showed that the condition was present soon 
after the veteran's discharge from active duty.  A 10 percent 
disability rating was assigned, effective June 13, 1991, 
pursuant to Diagnostic Code 5293.

The veteran submitted his Notice of Disagreement with the 
above rating decision in August 1992.  A Statement of the 
Case was issued to the veteran in September 1992, and his 
Substantive Appeal was received later that same month.  The 
veteran contended on his Substantive Appeal that his 
herniated nucleus pulposus had worsened to the extent that 
his entire upper torso was in constant pain.  He reported 
that he was experiencing pain in the left and right side of 
his body, as well as his arms.  Further, he stated that the 
mobility in his head and neck had been lessened due to the 
pain.  

Additional medical records were obtained from the Houston 
VAMC which covered the period from February 1991 to July 
1992, some of which were already on file.  It was noted in 
November 1991 that the veteran continued to refuse surgery 
for his cervical spine disability.

A VA joints examination was accorded to the veteran in 
January 1993.  At that time the veteran complained of 
intermittent neck pain with radiation into the shoulders.  He 
had no paresthesias in the hands and no paralysis.  It was 
noted that analgesic medications seemed to relieve the pain 
to a considerable degree.  Also noted was the fact that the 
veteran apparently had surgery proposed at VA, but declined 
any surgery.  On physical examination, the examiner found 
that the veteran had a 5 to 10 percent loss of motion on the 
cervical spine with mild pain on the extremes of motion.  

The examiner also found minimal involuntary spasms of the 
cervical paravertebral muscle.  It was noted that axial 
compression aggravated the pain, but only very slightly 
cervical traction relieved the pain considerably.  
Additionally, a considerable part of his pain was felt with 
palpation on the ligament between C5 and T3.  The examiner 
reviewed X-rays of the cervical spine, and found that they 
showed some straightening of the cervical lordotic curve.  
Also, a myelogram showed indentations of C5-6 and C6-7 disc, 
although these did not appear to reflect serious impingement.  
Based on the foregoing, the examiner diagnosed herniated 
intervertebral disc at C5-6 and C6-7 - minimal.

The Board notes that the RO confirmed and continued the 
assigned 10 percent disability rating in a March 1993 
Supplemental Statements of the Case. 

An undated statement is on file from the veteran wherein he 
indicated that he believed the January 1993 VA examination 
was inadequate.  Specifically, he stated that at the time of 
the examination he complained of pain in the left and right 
side of his neck, as well as loss of motion upon rotation 
from left to right.  

However, the examiner did not ask or explain the loss of 
control, or the tension of his left arm which increased with 
extreme activity.  Furthermore, the veteran stated that he 
had declined surgery on his cervical spine because he hoped 
that the injury would not get any more painful, but reported 
that it had become increasingly painful.  Consequently, he 
stated it was possible that he was on the verge of changing 
his mind in favor of surgery if there was nothing that could 
be done about the pain.

The veteran underwent a new VA joints examination in July 
1994.  At that examination the veteran reviewed the history 
of his cervical spine disorder, including the fact that he 
had declined surgery.  He reported that the condition had 
gradually gotten better, but that he continued to experience 
intermittent pain in the cervical spine.  The veteran 
reported that as long as his neck was not stressed, he did 
not really contemplate surgery.  On examination of the 
cervical spine, the examiner found that the veteran had 95 
percent motion, and only minimal involuntary spasm.  Also, 
neurological examination was negative in the upper 
extremities.  The examiner noted that no X-rays were 
available for the cervical spine.  Based on the foregoing, 
the examiner diagnosed acute strain of the cervical spine, 
among other things.

Additional medical records are on file from the Houston VAMC 
that covered the period from January to September 1994.  No 
pertinent findings were made in these records regarding the 
veteran's cervical spine.

The case came before the Board in June 1997.  At that time, 
the Board determined that new examinations were warranted 
pursuant to the Court's guidelines in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Consequently the case was remanded for 
examination by a neurologist and orthopedic surgeon to 
determine the nature and extent of the veteran's herniated 
nucleus pulposus at C4-5 with degenerative changes in light 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The examiners were 
requested to provide an explicit response to whether the 
disability involved only the joint structure, or also involve 
the muscles and nerves.  



The examiners were also to provide an explicit response as to 
whether the disorder caused weakened movement, excess 
fatigability, and incoordination, and if so, what was the 
effect of these manifestations of the veteran to perform 
average employment in a civil occupation.  The Board noted 
that if the manifestations could not be quantified, the 
examiner was to so indicate.  As an additional matter, the RO 
was to request that the veteran identify all physicians who 
had treated him in the recent past for his cervical spine 
disorder, and obtain all medical records from the sources 
identified whose records were not already on file.

Following the above remand, the RO sent a development letter 
to the veteran in July 1997.  The RO requested that the 
veteran identify all physicians who had treated him in the 
recent past for his cervical spine disability.  The veteran 
subsequently submitted a completed a VA Form 21-4142, 
Authorization for Release of Information, in September 1997.  
The only medical care provider identified by the veteran was 
the Houston VAMC.  

Medical records were subsequently requested from the Houston 
VAMC in June 1998.  The records received covered the period 
from April 1993 to April 1998, although it was noted that the 
veteran was scheduled for clinic visits in August and October 
1998.  While these records show that the veteran was treated 
for a variety of medical conditions, including back pain, no 
pertinent findings were made regarding the cervical spine.

The veteran was accorded a VA and spine (orthopedic), as well 
as a brain and spinal cord (neurological) examination in June 
1998.  X-rays were also taken of the cervical spine.  The X-
rays showed reversal of normal curvature at C4-5.  
Additionally, there was moderate disc degenerative changes at 
C4-5 and C5-6 with narrowed disc spaces and osteophytic 
irregularity, changes slightly more at C4-5.  Other disc 
spaces appeared normal.

On the VA spine examination report, the examiner summarized 
the history of the veteran's cervical spine disability.  The 
examiner also noted that the veteran was currently employed 
as a postman.  At that examination, the veteran reported that 
he took ibuprofen and muscle relaxants for his discomfort.  
He also reported that he still lifted weights and worked out.  
Additionally, he described pain radiating into his left 
forearm with sensation of his left arm occasionally going 
"limp" two to three times a month.  However, this had only 
occurred once at work, which required him to miss the second 
half of the day.  Otherwise, the veteran reported that he had 
not missed work because of this problem.  

On physical examination, the examiner found the veteran to be 
a well-developed, well-nourished gentleman of apparent stated 
age in no acute distress.  Examination of the neck revealed 
full range of motion and forward flexion, backward extension, 
right and left side rotation, right and left side bending.  
Further, neurological examination revealed trace reflexes in 
the biceps, bilaterally.  The veteran also had 1+ reflex of 
the right brachial radialis, and 2+ reflex of the left 
brachial radialis.  No muscle atrophy was appreciated.  
Strength testing was normal in all muscle groups to manual 
testing.  Sensation was normal.  Tinel's was negative at the 
wrist and elbow.  Based on the foregoing, and review of the 
cervical spine X-rays, the examiner's diagnostic impression 
was of cervical herniated nucleus pulposus at C4-5, service-
connected, moderately symptomatic at the time of the 
examination.  

The examiner also provided additional remarks in response to 
the Board's remand.  He noted that he was an orthopedic 
surgeon, that he afforded the veteran a comprehensive 
evaluation, and that the veteran's C-file had been made 
available for his review and that he had reviewed it in its 
entirety.  With respect to the specific questions, the 
examiner stated that the veteran's disability involved the 
left cervical nerve roots corresponding to the C4 and C5 
region.  He opined that the disorder did cause a weakened 
motion and occasional excess fatigability when an 
exacerbation occurred.  However, it did not affect his 
ability to perform average employment in a civil occupation 
between these exacerbations.  The examiner stated that the 
severity of the manifestations of the veteran's discomfort 
during these exacerbations could not be quantified.

On the VA brain and spinal cord examination, the examiner 
noted that the veteran's C-file and medical records were 
available for review.  The examiner summarized the history of 
the veteran's cervical spine disability, including the fact 
that it had its onset from a 1991 in-service motor vehicle 
accident.  At that examination, the veteran reported that his 
neck pain had significantly improved over the years, and 
currently he only experienced an occasional feeling of 
stiffness in his neck when he woke up but resolved as the day 
went on.  He attributed this pain to probably sleeping the 
wrong way.  

However, in the past year the veteran experienced episodes of 
what he described as his left upper extremity "going limp."  
These episodes reportedly occurred with certain movements of 
his left shoulder, and the veteran stated that he suddenly 
loses complete control of the left upper extremity and could 
not even wiggle his fingers.  He reported that these episodes 
last anywhere between 20 to 45 minutes, and then total 
function of the left upper extremity is restored.  Also, he 
reported that he did not have any particular pain during 
those episodes, and did not describe any numbness.  It was 
noted that the veteran apparently never attempted to seek any 
medical attention during these episodes.  He would just go 
home and rest, and the episodes would just go away.  He did 
not have any complaints in the left lower extremity during 
these episodes.  Moreover, once the episode was resolved, he 
was completely back to his normal self.  It was noted that 
the veteran had not had any of these episodes in the past 5 
to 6 weeks.  

The examiner also noted the veteran's complaints of low back 
pain, as well as the fact that he had been working as a 
postal worker for the past 4 to 5 years.  The veteran 
reported that his episodes of low back pain would put him out 
of work for the amount of time that his back was hurting.  
However, his last episode of low back strain occurred more 
than a year earlier, and he had not missed any significant 
work days since then.  He stated that when he had the 
episodes of his left upper extremity going limp, he would 
just stop working and rest for awhile until the episode went 
away.  The veteran was otherwise very active, and routinely 
exercised and worked out.  

On physical examination, the examiner found the veteran to be 
a well-built, well-nourished male.  General medical 
examination was unremarkable.  On neurological examination, 
the examiner noted that the veteran was alert and oriented; 
his speech was fluent and intelligible; and he maintained 
adequate attention span and short-term memory throughout the 
interview.  Examination of the cranial nerves was essentially 
unremarkable.  Motor examination revealed normal tone in the 
upper and lower extremities with normal muscle strength of 
all tested muscle groups thereof.  

Sensory examination was normal to all tested modalities, 
including pinprick, light-touch, proprioception, vibration, 
and temperature.  Deep tendon reflexes were physiologic and 
symmetric except at the ankles.  There were no pathologic 
reflexes.  Specifically, there was negative jaw jerk, 
negative Hoffmann's and downgoing toes.  Cerebellar 
examination was normal.  Gait was normal with adequate 
tiptoe, heel and tandem walking.  Romberg was negative.  
Range of motion for the veteran's neck was found to be full.  
The veteran could completely flex and extend his neck without 
any pain.  He could also touch his right and left shoulders 
with his chin without any problems.  Palpation of the 
cervical paraspinous muscles did not reveal any spasms, but 
did reveal some very minimal tenderness in the C6-7 area.  
Based on the foregoing, the examiner diagnosed C4-5 disc 
herniation on the left, as documented by the 1992 CT scan; 
and episodic back strains.

The examiner also provided additional discussion regarding 
the severity of the veteran's disability.  It was noted that 
the veteran had a history of documented left C4-5 herniated 
disc with cervical root compression.  Further, it was noted 
that at that time the veteran refused surgery and had 
apparently done well with conservative treatment.  The 
examiner stated that on his examination there was no evidence 
of restriction of cervical range of motion.  Furthermore, 
there was no evidence of weakness or sensory deficits in the 
upper extremities that could be compatible with a cervical 
nerve root compression.  

The examiner noted that the veteran reported sudden episodes 
of total loss of function in his left upper extremity, but 
the examiner was not clear as to the nature of these 
episodes.  These episodes did not seem to be related to any 
strokes, as the veteran did not have any deficits in the left 
lower extremity and did not have any deficits of speech or of 
awareness during those episodes.  The examiner opined that, 
theoretically, the veteran could very well have motor 
dysfunction in the left upper extremity from an acute 
herniated disc causing complete compression of the nerve 
root.  

However, the veteran described total loss of function in the 
left upper extremity which requires compression of several 
cervical nerve roots, a process that would be unlikely to 
occur without significant pain, and would also be unlikely to 
resolve completely within 20 to 45 minutes without any 
residual deficits.  Therefore, the examiner recommended that 
the veteran seek some immediate medical attention whenever 
one of these episodes occurred, so that adequate delineation 
of the problem could be obtained.  As per the veteran's 
assessment, the examiner noted that the veteran had been able 
to function well at work and had not missed any days of work 
since about a year and a half earlier.  

With the veteran's history of herniated disc at C4-5, and 
since his work involved carrying and lifting heavy objects, 
the examiner opined that there was a potential risk of 
further injury down the road.  Nevertheless, at the time of 
the examination, the examiner did not find any clinical 
evidence of any nerve root compression.  Overall, the 
veteran's neurologic examination was normal.

In an August 1998 Supplemental Statement of the Case, the RO 
confirmed and continued the assigned 10 percent disability 
rating for the veteran's herniated nucleus pulposus C4-5 with 
degenerative changes.  The RO noted the findings of the 
orthopedic and neurological examiners, including the fact 
that the veteran demonstrated full range of motion of the 
cervical area without current evidence of nerve root 
compression.  





It was noted that the orthopedic examiner found that the 
disability involved cervical nerve roots (C4-5), and that the 
veteran would have weakened movement and occasional excess 
fatigability when exacerbations occurred.  However, 
employment would not be affected outside those episodes.  For 
instance,  the veteran reported that he only missed one day 
of work due to those episodes, and that he had not 
experienced any of those episodes in the last 5 to 6 months, 
even though he also reported that the episodes occur 1 to 2 
times a month.  Therefore, the RO concluded that the 
evidentiary picture did not describe moderate symptomatology 
of a recurring nature, but an occasional acute exacerbation.

Analysis

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The veteran has asserted that his 
herniated nucleus pulposus at C4-5 with degenerative changes 
is more disabling than contemplated by the current 
evaluation.  Therefore, his claim for an increased evaluation 
is well-grounded.  VA has obtained medical records from 
health care providers who have treated the veteran, and has 
had him examined on several occasions.  No further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The Board notes that the medical evidence on file shows no 
more than slight, if any limitation of motion of the cervical 
spine.  The veteran was found to have full range of motion on 
the VA orthopedic consultation conducted in December 1991, as 
well as on both VA examinations conducted in June 1998.  At 
the January 1993 VA examination, the veteran was found to 
have 5 to 10 percent loss of motion, with pain at the 
extremes of motion, and he was found to have 95 percent range 
of motion on the July 1994 VA examination.  




Both the January 1993 and July 1994 examinations found 
minimal involuntary muscle spasms on range of motion testing.  
However, it is noted that the veteran contended that his 
January 1993 examination was inadequate because at the time 
of the examination he complained of pain in the left and 
right side of his neck, as well as loss of motion upon 
rotation from left to right, yet the examiner did not ask or 
explain the loss of control, or the tension of his left arm 
which increased with extreme activity.  

The Board notes that it is not clear whether the veteran was 
stating he experienced those symptoms at the examination 
itself, or he thought the examiner did not adequately address 
his symptomatology in general.  Nevertheless, this does not 
change the fact that the examiner did note the veteran's 
complaints of pain as part of the range of motion testing.  
Furthermore, there is no medical evidence on file which shows 
that the veteran's cervical spine had moderate or severe 
limitation of motion.  Thus, at no point was the veteran 
entitled to a staged disability rating in excess of 10 
percent pursuant to Diagnostic Code 5290.

The medical evidence on file consistently shows that the 
veteran's cervical spine disorder is manifest by intermittent 
episodes of neck pain which radiates down into his left arm.  
He has reported in the past that these episodes occur and/or 
are exacerbated due to work and heavy lifting.  Moreover, at 
the June 1998 examinations, the veteran stated that for the 
past year he had also experienced episodes of his arm going 
limp once or twice a month, and that these episodes would 
last from 20 to 45 minutes.  

The June 1998 VA orthopedic surgeon found that the 
manifestations of the veteran's discomfort during these 
episodes could not be quantified.  However, the Board is of 
the opinion that the medical evidence supports a finding that 
the veteran's episodes are productive of no more than mild 
impairment.  




The Board notes that the medical evidence has consistently 
shown that the veteran's medication has been successful in 
treating his complaints of pain, and that the veteran has 
responded well to conservative treatment.  

Nevertheless, this does not change the fact that the veteran 
has experienced intermittent/recurring attacks of pain.  
Taking into consideration the doctrine of reasonable doubt( 
38 C.F.R. §§ 3.102, 4.7), the Board must conclude that the 
evidence more nearly approximates the criteria for a 20 
percent disability rating under Diagnostic Code 5293.  
38 C.F.R. § 4.71a.

As an additional matter, the Board notes that the June 1998 
VA orthopedic surgeon found that while the veteran's cervical 
spine disability did cause a weakened motion and occasional 
excess fatigability when an exacerbation occurred, this did 
not affect the veteran's ability to perform average 
employment in a civil occupation between these exacerbations.  
He also noted the veteran reported that he had only missed 
one half day of work due to his cervical spine disability.  

Similarly, the June 1998 VA neurologist noted that the 
veteran had been able to function well at work and had not 
missed a day of work in a year and a half.  However, it is 
noted that the neurologist did opine there was a potential 
risk for injury down the road.  Further, the previous medical 
examinations all indicate that the veteran was either 
employed, or about to begin employment.  Therefore, the Board 
finds that the current schedular evaluation adequately 
compensates the veteran for his functional impairment to 
include his complaints of pain.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.

For the reasons stated above, the Board finds that the 
veteran is entitled to an increased disability rating of no 
more than 20 percent.


ORDER

An increased  disability rating of 20 percent for the 
veteran's herniated nucleus pulposus at C4-5 with 
degenerative changes is granted, subject to the regulatory 
criteria relating to the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

- 19 -


- 1 -


